Name: 2005/866/EC: Council Decision of 1 December 2005 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Central Bank and Financial Services Authority of Ireland
 Type: Decision
 Subject Matter: monetary economics;  labour market;  accounting;  Europe
 Date Published: 2005-12-06; 2006-06-29

 6.12.2005 EN Official Journal of the European Union L 318/25 COUNCIL DECISION of 1 December 2005 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Central Bank and Financial Services Authority of Ireland (2005/866/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty establishing the European Community, and in particular to Article 27.1 thereof, Having regard to the Recommendation ECB/2005/10 of the European Central Bank of 26 October 2005 to the Council of the European Union on the external auditors of the Central Bank and Financial Services Authority of Ireland (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Central Bank and Financial Services Authority of Ireland has expired and will not be renewed. It is therefore necessary to appoint external auditors from the financial year 2005. (3) The Central Bank and Financial Services Authority of Ireland has selected Deloitte & Touche as its external auditors starting from the financial year 2005, and the ECB considers that they fulfil the necessary requirements for appointment. (4) The Governing Council of the ECB recommended that the mandate of the external auditors should be for three years and may be extended. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Council Decision 1999/70/EC (2) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(5) of Decision 1999/70/EC shall be replaced by the following: 5. Deloitte & Touche are hereby approved as the external auditors of the Central Bank and Financial Services Authority of Ireland from the financial year 2005 for a duration of three years, with the possibility of extension. Article 2 This Decision shall be notified to the European Central Bank. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 December 2005. For the Council The President A. MICHAEL (1) OJ C 277, 10.11.2005, p. 30. (2) OJ L 22, 29.1.1999, p. 69. Decision as last amended by Decision 2005/512/EC (OJ L 187, 19.7.2005, p. 20).